Order, Supreme Court, New York County (Milton A. Tingling, *511J.), entered June 2, 2010, which granted the individual defendants’ motion to dismiss the complaint as against them and denied plaintiffs’ motion for partial summary judgment dismissing the counterclaim and as against the corporate defendants on the first and second causes of action, unanimously affirmed, without costs.
Dismissal of the complaint as against the individual defendants was proper, since plaintiffs failed to allege, “with the requisite particularized statements detailing fraud or other corporate misconduct, facts that would warrant piercing the corporate veil” (Sheridan Broadcasting Corp. v Small, 19 AD3d 331, 332 [2005] [internal quotation marks and citation omitted]). The record demonstrates that the corporate defendant Designer Doors Direct, Inc. was formed for legal purposes and was engaged in legitimate business. Similarly, the allegations of the complaint do not support any inference that the individual defendants violated the Debtor and Creditor Law (see Wildman & Bernhardt Constr. v BPM Assoc., 273 AD2d 38, 38-39 [2000]).
Furthermore, in light of the allegations of wrongdoing by both plaintiffs and the corporate defendants in this discontinued business venture, the court properly determined that issues of fact precluded summary judgment on the first and second causes of action and counterclaim (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Concur — Tom, J.P., Saxe, DeGrasse, Freedman and Román, JJ.